                Case 9:21-ap-01001-DS        Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21        Desc
                                             Main Document    Page 1 of 34


                   1   Aram Ordubegian (SBN 185142)
                       M. Douglas Flahaut (SBN 245558)
                   2   Annie Y. Stoops (SBN 286325)
                       Arent Fox LLP
                   3   555 West Fifth Street, 48th Floor
                       Los Angeles, CA 90013-1065
                   4   Telephone: 213.629.7400
                       Facsimile: 213.629.7401
                   5   aram.ordubegian@arentfox.com
                       douglas.flahaut@arentfox.com
                   6   annie.stoops@arentfox.com

                   7   Counsel for the Plaintiff
                       Chapter 7 Trustee, Jeremy W. Faith
                   8

                   9                          UNITED STATES BANKRUPTCY COURT

                10              CENTRAL DISTRICT OF CALIFORNIA – SANTA BARBARA DIVISION

                11
                       In re                                          Case No. 9:19-bk-10031-DS
                12
                       ROBERT WOODS TAKKEN and                        Chapter 7
                13     LINDA HENRY TAKKEN,
                                      Debtors,                        Adv. Case No. 9:21-ap-01001-DS
                14

                15                                                    PROOF OF SERVICE RE:
                       JEREMY W. FAITH, Chapter 7 Trustee,            1. COMPLAINT FOR: 1) DECLARATORY
                16                                                       RELIEF; 2) AVOIDANCE OF
                                             Plaintiff,                  FRAUDULENT TRANSFERS WITH
                17                                                       ACTUAL INTENT [11 U.S.C. § 544(b)]; 3)
                               v.                                        AVOIDANCE OF FRAUDULENT
                18                                                       TRANSFERS WITH ACTUAL INTENT [11
                       ROBERT W. TAKKEN, an individual,                  U.S.C. § 548(a)(1)(A)]; 4) AVOIDANCE OF
                19
                       LINDA H. TAKKEN, an individual,                   CONSTRUCTIVELY FRAUDULENT
                20                                                       TRANSFERS [11 U.S.C. § 548(a)(1)(B)]; 5)
                       CRISTOPHER TAKKEN, an individual,
                                                                         AVOIDANCE OF PREFERENTIAL
                       KRISTINA TAKKEN, an individual, MARC              TRANSFERS [11 U.S.C. § 547]; 6)
                21     TAKKEN, an individual, LAURA TAKKEN               AVOIDANCE OF UNAUTHORIZED POST-
                22     a.k.a. LAURA RUSSELL, an individual,              PETITION TRANSFERS [11 U.S.C. § 549]; 7)
                       DANIEL TAKKEN, an individual, SAMARA              RECOVERY AND PRESERVATION OF
                23     FARAY a.k.a. SAMARA TAKKEN, an                    AVOIDED TRANSFERS; AND 8)
                       individual, FIRE ROCK INVESTMENTS                 ACCOUNTING;
                24     LLC, a California limited liability company,   2. SUMMONS AND NOTICE OF STATUS
                       AHA Shoes, Inc., a California domestic            CONFERENCE IN ADVERSARY
                25     business corporation,                             PROCEEDING [LBR 7004−1]; and
                                                                      3. NOTICE THAT COMPLIANCE WITH
                26                                                       RULE 7026 OF THE FEDERAL RULES OF
                                             Defendants.
                                                                         BANKRUPTCY PROCEDURE AND LOCAL
                27                                                       BANKRUPTCY RULE 7026-1 IS REQUIRED
                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES



                        AFDOCS/23523847.1
            Case 9:21-ap-01001-DS                   Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                                    Desc
                                                    Main Document    Page 2 of 34



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Arent Fox LLP, Gas Company Tower, 555 West Fifth Street, 48th Floor, Los Angeles, CA 90013.

A true and correct copy of the foregoing document entitled (specify):
 COMPLAINT FOR: 1) DECLARATORY RELIEF; 2) AVOIDANCE OF FRAUDULENT TRANSFERS WITH ACTUAL
     INTENT [11 U.S.C. § 544(b)]; 3) AVOIDANCE OF FRAUDULENT TRANSFERS WITH ACTUAL INTENT [11 U.S.C.
     § 548(a)(1)(A)]; 4) AVOIDANCE OF CONSTRUCTIVELY FRAUDULENT TRANSFERS [11 U.S.C. § 548(a)(1)(B)];
     5) AVOIDANCE OF PREFERENTIAL TRANSFERS [11 U.S.C. § 547]; 6) AVOIDANCE OF UNAUTHORIZED
     POST-PETITION TRANSFERS [11 U.S.C. § 549]; 7) RECOVERY AND PRESERVATION OF AVOIDED
     TRANSFERS; AND 8) ACCOUNTING;
 SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY PROCEEDING [LBR 7004−1];
     ADVERSARY PROCEEDING STATUS CONFERENCE PROCEDURES JUDGE DEBORAH J. SALTZMAN; and
 NOTICE THAT COMPLIANCE WITH RULE 7026 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE
     AND LOCAL BANKRUPTCY RULE 7026-1 IS REQUIRED
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL: On (date) 01/08/2021, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

JUDGE

Honorable Deborah J. Saltzman
United States Bankruptcy Court
255 E. Temple Street, Suite 1634
Los Angeles, CA 90012
                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)               , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 01/08/2021                       YVONNE LI                                                     /s/ Yvonne Li
 Date                             Printed Name                                                  Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/21684292.1                                                                                                                                2
            Case 9:21-ap-01001-DS                   Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                                    Desc
                                                    Main Document    Page 3 of 34


2. SERVED BY UNITED STATES MAIL:

DEFENDANTS

Robert W. Takken
833 Hacienda Circle
Paso Robles, CA 93446-5805

Linda H. Takken
833 Hacienda Circle
Paso Robles, CA 93446-5805

Cristopher Takken
1755 Fire Rock Loop
Templeton, CA 93465-8390

Kristina Takken
1755 Fire Rock Loop
Templeton, CA 93465-8390

Marc Takken
4627 Snapdragon Way
San Luis Obispo, CA 93401-7693

Laura Takken
4627 Snapdragon Way
San Luis Obispo, CA 93401-7693

Laura Takken
9732 Pyramid Way
Sparks, NV 89441-6258

Daniel Takken
4075 Ohio St, Apt. #5
San Diego, CA 92104-2637

Samara Faray
4075 Ohio St, Apt. #5
San Diego, CA 92104-2637

Fire Rock Investments LLC
Attn: Cristopher Andres Takken, Manager and Agent for Service of Process
1755 Fire Rock Loop
Templeton, CA 93465

AHA Shoes, Inc.
Attn: Cris Takken, Chief Executive Officer and Agent for Service of Process
747 Spring Street
Paso Robles, CA 93446

AHA Shoes, Inc.
Attn: Cris Takken, Chief Executive Officer and Agent for Service of Process
PO Box 3942
Paso Robles, CA 93447


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/21684292.1                                                                                                                                3
           Case 9:21-ap-01001-DS             Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21          Desc
                                             Main Document    Page 4 of 34
                Case 9:19-bk-10031-DS       Doc 135 Filed 01/07/21 Entered 01/07/21 18:17:21       Desc
                                             Main Document    Page 1 of 17


                   1   Aram Ordubegian (SBN 185142)
                       M. Douglas Flahaut (SBN 245558)
                   2   Annie Y. Stoops (SBN 286325)
                       ARENT FOX LLP
                   3   555 West Fifth Street, 48th Floor
                       Los Angeles, CA 90013-1065
                   4   Telephone:    213.629.7400
                       Facsimile:    213.629.7401
                   5   aram.ordubegian@arentfox.com
                       douglas.flahaut@arentfox.com
                   6   annie.stoops@arentfox.com

                   7   Counsel for the Plaintiff
                       Chapter 7 Trustee, Jeremy W. Faith
                   8
                                              UNITED STATES BANKRUPTCY COURT
                   9
                                CENTRAL DISTRICT OF CALIFORNIA – SANTA BARBARA DIVISION
                10
                        In re
                11                                                     Case No. 9:19-bk-10031-DS
                        ROBERT WOODS TAKKEN and
                12      LINDA HENRY TAKKEN,                            Chapter 7

                13                            Debtors.

                14
                        JEREMY W. FAITH, Chapter 7 Trustee,            Adv. Case No.
                15
                                              Plaintiff,               COMPLAINT FOR:
                16
                                v.                                     1) DECLARATORY RELIEF;
                17                                                     2) AVOIDANCE OF FRAUDULENT
                        ROBERT W. TAKKEN, an individual,                  TRANSFERS WITH ACTUAL
                18      LINDA H. TAKKEN, an individual,                   INTENT [11 U.S.C. § 544(b)];
                        CRISTOPHER TAKKEN, an individual,
                19      KRISTINA TAKKEN, an individual, MARC           3) AVOIDANCE OF FRAUDULENT
                        TAKKEN, an individual, LAURA TAKKEN               TRANSFERS WITH ACTUAL
                20      a.k.a. LAURA RUSSELL, an individual,              INTENT [11 U.S.C. § 548(a)(1)(A)];
                        DANIEL TAKKEN, an individual, SAMARA           4) AVOIDANCE OF
                21      FARAY a.k.a. SAMARA TAKKEN, an                    CONSTRUCTIVELY FRAUDULENT
                        individual, FIRE ROCK INVESTMENTS                 TRANSFERS [11 U.S.C. §
                22      LLC, a California limited liability company,
                        AHA Shoes, Inc., a California domestic            548(a)(1)(B)];
                23      business corporation,                          5) AVOIDANCE OF PREFERENTIAL
                                                                          TRANSFERS [11 U.S.C. § 547]
                24                            Defendants.              6) AVOIDANCE OF UNAUTHORIZED
                                                                          POST-PETITION TRANSFERS [11
                25                                                        U.S.C. § 549];
                26                                                     7) RECOVERY AND PRESERVATION
                                                                          OF AVOIDED TRANSFERS; AND
                27                                                     8) ACCOUNTING

                28                                                     [SUMMONS TO BE ISSUED]
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                        AFDOCS/23429655.1




                                                                                                               4
           Case 9:21-ap-01001-DS                  Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                   Desc
                                                  Main Document    Page 5 of 34
                Case 9:19-bk-10031-DS            Doc 135 Filed 01/07/21 Entered 01/07/21 18:17:21             Desc
                                                  Main Document    Page 2 of 17


                   1          Jeremy W. Faith, the duly-appointed chapter 7 trustee (the “Trustee” or “Plaintiff”) for the

                   2   bankruptcy estate (the “Estate”) of debtors Robert W. Takken and Linda H. Takken (collectively,

                   3   the “Debtors”), complaining of the Debtors, Cristopher Takken, Kristina Takken, Marc Takken,

                   4   Laura Takken, Daniel Takken, Samara Faray, Fire Rock Investments LLC, and AHA Shoes, Inc.

                   5   (collectively, the “Defendants”), alleges as follows:

                   6                        I.       NATURE OF ACTION AND JURISDICTION

                   7          1.      The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 157(b)(2)(A),

                   8   (E), (H) and (O), 1334(b), and General Order No. 13-05 of the District Court for the Central District

                   9   of California, because this is a core proceeding related to the bankruptcy case filed by the Debtors,

                10     pending before the United States Bankruptcy Court for the Central District of California, Santa

                11     Barbara Division as Case No. 9:19-bk-10031-DS. Venue properly lies in this judicial district

                12     pursuant to 28 U.S.C. § 1409(a), in that the instant proceeding is related to the Debtors’ pending

                13     bankruptcy case. The Trustee consents to final orders or judgment by the Bankruptcy Court.

                14            2.      This is an adversary proceeding brought pursuant to Title VII of the Federal Rules

                15     of Bankruptcy Procedure to recover certain transfers of monies and/or property made by the

                16     Debtors to the Defendants and related relief. The Trustee seeks entry of a judgment avoiding (a)

                17     certain transfers as fraudulent pursuant to 11 U.S.C. §§ 544 and/or 548 and (b) other transfers as

                18     preferential transfers against certain Defendants pursuant to 11 U.S.C. §§ 547 and/or 549. The

                19     Trustee seeks recovery of the avoidable transfers pursuant to 11 U.S.C. § 550.

                20           3.       Additionally, this adversary proceeding seeks declaratory relief as to the nature and

                21     extent of the Debtors’ ownership or equitable interests in the entities, Fire Rock Investments LLC

                22     and AHA Shoes, Inc.

                23                                           II.    THE PARTIES

                24            4.      The Trustee brings this action solely in his capacity as Chapter 7 Trustee of the

                25     Debtors’ estate.

                26            5.      Robert W. Takken (“Robert”) is a debtor in this bankruptcy case, and on information

                27     and belief, a resident of Paso Robles, California.

                28            6.      Linda H. Takken (“Linda”) is the co-debtor in this bankruptcy case, and on
A RENT F OX LLP                                                   -2-
ATTORNEYS AT LAW
  LOS ANGELES
                        AFDOCS/23429655.1




                                                                                                                               5
           Case 9:21-ap-01001-DS                  Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                Desc
                                                  Main Document    Page 6 of 34
                Case 9:19-bk-10031-DS            Doc 135 Filed 01/07/21 Entered 01/07/21 18:17:21           Desc
                                                  Main Document    Page 3 of 17


                   1   information and belief, a resident of Paso Robles, California.

                   2          7.      Cristopher Takken (“Cristopher”) is the adult child of the Debtors, and on

                   3   information and belief, a resident of Templeton, California.

                   4          8.      Kristina Takken (“Kristina”) is Cristopher’s spouse, and on information and belief,

                   5   a resident of Templeton, California.

                   6          9.      Marc Takken (“Marc”) is the adult child of Debtors, and on information and belief,

                   7   a resident of San Luis Obispo, California.

                   8          10.     Laura Takken, also known as Laura Russell, (“Laura”) is Marc’s spouse, and on

                   9   information and belief, a resident of San Luis Obispo, California.

                10            11.     Daniel Takken (“Daniel”) is the adult child of Debtors, and on information and

                11     belief, a resident of San Diego, California.

                12            12.     Samara Faray, also known as Samara Takken, (“Samara”) is Daniel’s spouse, and

                13     on information and belief, a resident of San Diego, California.

                14            13.     Fire Rock Investments LLC (“Fire Rock”) is a California limited liability company

                15     formed by Cristopher in July 2010. On information and belief, Fire Rock is owned by Cristopher

                16     and his wife, Kristina.

                17            14.     AHA Shoes, Inc. (“AHA Shoes”) is a California domestic business corporation

                18     incorporated by Robert in September 2006. On information and belief, AHA Shoes is owned by

                19     Cristopher and Marc.

                20                                    III.    GENERAL ALLEGATIONS

                21     A.     Background

                22            15.     On January 8, 2019 (the “Petition Date”), the Debtors filed the underlying chapter

                23     7 bankruptcy case, Bankruptcy Case No. 9:19-bk-10031-DS.

                24            16.     Pursuant to their bankruptcy schedules, the Debtors owned, operated and/or

                25     controlled numerous business entities. These businesses included the shoe retailer, T&B Boots,

                26     Inc. (“T&B Boots”) and a number of real estate holding companies, including LHT Investments,

                27     Takken Development Company, Inc., 1027 Marsh Street LLC, Takken Investment Properties LLC,

                28     BWP Apartments LLC, Bellridge Park 2 LLC, Plaza Central LLC, Palace Avenue Associates LLC,
A RENT F OX LLP                                                  -3-
ATTORNEYS AT LAW
  LOS ANGELES
                        AFDOCS/23429655.1




                                                                                                                            6
            Case 9:21-ap-01001-DS               Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                     Desc
                                                Main Document    Page 7 of 34
                Case 9:19-bk-10031-DS          Doc 135 Filed 01/07/21 Entered 01/07/21 18:17:21                Desc
                                                Main Document    Page 4 of 17


                   1   Palma Sola LLC, Old Avocado Ranch LLC, Ocean Street Investments LLC, Takken O’Connor

                   2   Investment LLC, and Triangle LLC (together with T&B Boots collectively referred to as the

                   3   “Debtors’ Entities”).

                   4             17.   On June 4, 2018, T&B Boots filed for chapter 7 bankruptcy relief in the United

                   5   States Bankruptcy Court, Central District of California, Santa Barbara Division, Case No. 9:18-bk-

                   6   10890-DS. Jeremy W. Faith was appointed as the chapter 7 trustee of T&B Boots’ bankruptcy

                   7   estate.

                   8             18.   On information and belief, with the intent to injure and defraud their creditors, the

                   9   Debtors with the other Defendants effectuated and participated in a plan and scheme to transfer

                10     monies and property out of the Debtors’ names with the specific intention and purpose to deprive

                11     the Debtors’ creditors of their ability to recover assets from the Debtors. As a result of the fraud

                12     practiced and perpetrated by the Debtors, the creditors have suffered damages which will be

                13     established according to proof at trial.

                14     B.        The Debtors’ Fraudulent Transfers of Real Property

                15               19.   In or around November 2014, the Debtors purchased a single family residence

                16     located at 833 Hacienda Circle, Paso Robles, California 93446 (“Paso Robles Property”). On

                17     information and belief, the Debtors paid approximately $125,000 in connection with the purchase

                18     of the Paso Robles Property.

                19               20.   On information and belief, after approximately thirty (30) days, the Debtors

                20     transferred ownership of the Paso Robles Property to the real estate holding company, Fire Rock

                21     (“Paso Robles Property Transfer”). On information and belief, Cristopher and Marc own Fire

                22     Rock.

                23               21.   The Debtors also purchased a vacant lot located at 1725 Fire Rock Loop, Templeton,

                24     California 93465 (“Templeton Lot”). On information and belief, in or around 2016 to 2017, the

                25     Debtors transferred ownership of the Templeton Lot to Fire Rock (“Templeton Lot Transfer”).

                26               22.   On information and belief, during the four year period preceding the Petition, the

                27     Debtors transferred other real properties to the Defendants (together with the Paso Robles Property

                28     Transfer and the Templeton Lot Transfer collectively referred to as the “Real Property Transfers”).
A RENT F OX LLP                                                      -4-
ATTORNEYS AT LAW
  LOS ANGELES
                        AFDOCS/23429655.1




                                                                                                                               7
            Case 9:21-ap-01001-DS               Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                       Desc
                                                Main Document    Page 8 of 34
                Case 9:19-bk-10031-DS         Doc 135 Filed 01/07/21 Entered 01/07/21 18:17:21                  Desc
                                               Main Document    Page 5 of 17


                   1          23.     On information and belief, the Debtors were insolvent on the dates of the Real

                   2   Property Transfers or became insolvent as a result of those transfers.

                   3          24.     On information and belief, “badges of fraud” in the various Real Property Transfers,

                   4   include but are not limited to: (i) the Debtors’ retention of possession and control of the transferred

                   5   property, (ii) the Debtors did not disclose the true nature of the transfers in their bankruptcy

                   6   schedules or Statement of Financial Affairs; (iii) the Debtors do not appear to have received

                   7   reasonably equivalent value in exchange for the transfers; and (iv) the Debtors were insolvent at

                   8   the time of the transfers or became insolvent as a result of the transfers.

                   9   C.     The Debtors’ Fraudulent Transfers of Monies and Other Properties

                10            25.     On information and belief, during the four years immediately preceding the Petition

                11     Date, the Debtors gifted monies and/or property to their adult children, Cristopher, Marc, and

                12     Daniel; the spouses of their adult children; and/or entities owned by their adult children

                13     (collectively “Gift Transfers”).

                14            26.     For example, at the 341(a) meeting of creditors, Linda testified that (i) in or around

                15     2016, she gifted $100,000 to Cristopher and/or the entities owned and/or controlled by him, and

                16     (ii) that in or around 2018, she gifted another $25,000 to Cristopher and/or the entities owned and/or

                17     controlled by him.

                18            27.     The Debtors also made recurring transfers of monies to Fire Rock (collectively “Fire

                19     Rock Transfers”). Indeed, as reflected on the Debtors’ bank statements for the Wells Fargo account

                20     ending in 2230, the Fire Rock Transfers include transfers totaling $118,138 that occurred between

                21     January 2016 and May 2018.          These transfers are itemized in Exhibit A attached hereto.

                22     Accordingly, the Trustee is informed and believes that the total amount of monies transferred from

                23     the Debtors to Fire Rock during the four-year period preceding the Petition Date is greater than

                24     $118,138.

                25            28.     On information and belief, the Debtors were insolvent on the dates of the various

                26     Gift Transfers and Fire Rock Transfers or became insolvent as a result of those transfers.

                27            29.     On information and belief, “badges of fraud” in the various Gift Transfers and the

                28     Fire Rock Transfers, include but are not limited to: (i) the Debtors’ retention of possession and
A RENT F OX LLP                                                      -5-
ATTORNEYS AT LAW
  LOS ANGELES
                        AFDOCS/23429655.1




                                                                                                                                 8
            Case 9:21-ap-01001-DS               Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                       Desc
                                                Main Document    Page 9 of 34
                Case 9:19-bk-10031-DS         Doc 135 Filed 01/07/21 Entered 01/07/21 18:17:21                    Desc
                                               Main Document    Page 6 of 17


                   1   control of the transferred property, (ii) the Debtors did not disclose the true nature of the transfers

                   2   in their bankruptcy schedules or Statement of Financial Affairs; (iii) the Debtors do not appear to

                   3   have received reasonably equivalent value in exchange for the transfers; and (iv) the Debtors were

                   4   insolvent at the time of the transfers or became insolvent as a result of the transfers.

                   5   D.      The Debtors’ Transfers of Monies for the Benefit of the Debtors’ Entities

                   6           30.    At one time T&B Boots operated approximately 20 to 22 shoe retail locations

                   7   throughout the state of California. On information and belief, Robert formed AHA Shoes in or

                   8   around 2008 and thereafter transferred ownership of AHA Shoes to Cristopher and Marc. In or

                   9   around 2008, AHA Shoes purchased two (2) retail locations from T&B Boots. On information and

                10     belief, in or around 2014 or 2015, T&B Boots had financial difficulties and sold four (4) more retail

                11     locations to AHA Shoes.

                12             31.    On information and belief, the Debtors’ entities often borrowed funds and/or

                13     property from each other. For example, Robert testified that T&B Boots borrowed monies and/or

                14     inventory from AHA Shoes in the approximate amount of $300,000.

                15             32.    On information and belief, during the four-year period immediately preceding the

                16     Petition Date, the Debtors made transfers of monies and/or property to the Defendants as payment

                17     for the monies and/or inventory borrowed by the Debtors’ Entities.

                18             33.    One example of a transfer made for the benefit of the Debtors’ Entities, Robert

                19     testified at his 2004 examination on August 2, 2019 that he transferred title to a 2010 Mercedes

                20     Benz to an entity owned by Cristopher as payment for the monies T&B Boots owed to AHA Shoes.

                21             34.    On information and belief, the Debtors were insolvent on the dates of the various

                22     transfers that were made for benefit of the Debtors’ Entities or became insolvent as a result of those

                23     transfers.

                24             35.    On information and belief, “badges of fraud” in the transfers the Debtors made on

                25     account of indebtedness incurred by the Debtors’ Entities, include but are not limited to: (i) the

                26     Debtors’ retention of possession and control of the transferred property, (ii) the Debtors did not

                27     disclose the true nature of the transfers in their bankruptcy schedules or Statement of Financial

                28     Affairs; (iii) the Debtors do not appear to have received reasonably equivalent value in exchange
A RENT F OX LLP                                                        -6-
ATTORNEYS AT LAW
  LOS ANGELES
                        AFDOCS/23429655.1




                                                                                                                                 9
           Case 9:21-ap-01001-DS                 Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                      Desc
                                                 Main Document    Page 10 of 34
                Case 9:19-bk-10031-DS           Doc 135 Filed 01/07/21 Entered 01/07/21 18:17:21                 Desc
                                                 Main Document    Page 7 of 17


                   1   for the transfers; and (iv) the Debtors were insolvent at the time of the transfers or became insolvent

                   2   as a result of the transfers.

                   3                                      FIRST CLAIM FOR RELIEF

                   4    Declaratory Relief Against Defendants Fire Rock Investments LLC and AHA Shoes, Inc.

                   5                                   [28 U.S.C. § 2201 and 11 U.S.C. § 541]

                   6           36.      Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein.

                   7           37.      An actual controversy exists as between Plaintiff and defendants Fire Rock and

                   8   AHA Shoes, in that:

                   9                 a. Defendants claim that the Debtors have no ownership or equitable interests in Fire

                10                      Rock and/or AHA Shoes;

                11                   b. Defendants claim that the Debtors have no ownership or equitable interests in the

                12                      assets of Fire Rock and/or AHA Shoes;

                13                   c. Defendants claim that the Debtors have no ownership or equitable interests in the

                14                      Paso Robles Property or the Templeton Lot; and

                15                   d. Plaintiff contends that as of the Petition Date, the Debtors owned at least an

                16                      equitable interest in Fire Rock, AHA Shoes, and the assets of these companies,

                17                      including the Paso Robles Property, and/or the Templeton Lot.

                18             38.      Pursuant to 11 U.S.C. § 541, the Debtors’ legal or equitable interests in Fire Rock,

                19     AHA Shoes, and the assets of the companies, including but not limited to, Paso Robles Property

                20     and the Templeton Lot, constitutes property of the Estate.

                21             39.      Because of the adverse positions of Plaintiff and defendants Fire Rock and AHA

                22     Shoes, a dispute exists as to the parties’ rights, claims, interests, and obligations concerning the

                23     assets of these companies. Based thereon, Plaintiff seeks an order from this Bankruptcy Court

                24     determining:

                25                   a. The nature and extent of the Debtors’ interests in Fire Rock;

                26                   b. The nature and extent of the Debtors’ interests in AHA Shoes;

                27                   c. The nature and extent of the Debtors’ interests in the Paso Robles Property; and

                28                   d. The nature and extent of the Debtors’ interests in the Templeton Lot.
A RENT F OX LLP                                                        -7-
ATTORNEYS AT LAW
  LOS ANGELES
                        AFDOCS/23429655.1




                                                                                                                                 10
           Case 9:21-ap-01001-DS              Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                       Desc
                                              Main Document    Page 11 of 34
                Case 9:19-bk-10031-DS        Doc 135 Filed 01/07/21 Entered 01/07/21 18:17:21                  Desc
                                              Main Document    Page 8 of 17


                   1          40.     An actual controversy exists between the Parties as heretofore stated, the

                   2   determination of which will impact the value of the Debtors’ assets in this bankruptcy estate.

                   3                                   SECOND CLAIM FOR RELIEF

                   4                 Avoidance of Actual Fraudulent Transfer Against All Defendants

                   5    [11 U.S.C. §§ 544(b) and 550; and Cal. Civ. Code §§ 3439.04(a)(1) or 3439.05 and Cal. Civ.

                   6                                            Code § 3439.07]

                   7          41.     Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein.

                   8          42.     The Real Property Transfers, the Gift Transfers, Fire Rock Transfers, and the

                   9   various transfers made by the Debtors for benefit of the Debtors’ Entities (collectively referred to

                10     as the “Transfers”) were made by the Debtors with the actual intent to hinder, delay, or defraud

                11     their creditors. Specifically, the Debtors made the Transfers even though they knew or consciously

                12     or recklessly chose to ignore facts known to them that strongly suggested the Transfers would leave

                13     the Debtors insolvent and unable to pay their debts as they become due in the ordinary course of

                14     business.

                15            43.     At all relevant times within the four years immediately preceding the Petition Date,

                16     the Debtors (i) were insolvent, or became insolvent as a result of each of the Transfers, (ii) were

                17     engaged in or were about to engage in a business or a transaction for which their remaining assets

                18     were unreasonably small in relation to the business or transaction; or (iii) intended to incur, or

                19     believed or reasonably should have believed that they would incur debts beyond their ability to pay

                20     as they became due.

                21            44.     The Defendants did not provide the Debtors with reasonably equivalent value for

                22     the Transfers and did not take the Transfers in good faith. Specifically, the Defendants knew or

                23     consciously or recklessly chose to ignore facts known to them that strongly suggested that the

                24     consideration, if any, that the Defendants provided for the Transfers conferred no or less than

                25     reasonably equivalent value upon the Debtors.

                26            45.     At all relevant times, the Transfers were voidable under Cal. Civ. Code

                27     §§ 3439.04(a)(1) or 3439.05 and Cal. Civ. Code § 3439.07 by one or more creditors who held and

                28     hold unsecured claims against the Debtors that were and are allowable against their bankruptcy
A RENT F OX LLP                                                     -8-
ATTORNEYS AT LAW
  LOS ANGELES
                        AFDOCS/23429655.1




                                                                                                                              11
           Case 9:21-ap-01001-DS               Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                       Desc
                                               Main Document    Page 12 of 34
                Case 9:19-bk-10031-DS         Doc 135 Filed 01/07/21 Entered 01/07/21 18:17:21                  Desc
                                               Main Document    Page 9 of 17


                   1   estate under 11 U.S.C. § 502 or that were not and are not allowable only under 11 U.S.C. § 502(e).

                   2          46.     The acts of the Defendants, and each of them, were undertaken for improper

                   3   purposes as alleged above and were willful, wanton, deliberate, malicious, oppressive, despicable,

                   4   in conscious disregard of the rights of the Estate’s creditors, and were designed and intended to

                   5   cause and did, in fact, cause the Estate’s creditors to suffer actual damages and therefore justify the

                   6   awarding of substantial exemplary and punitive damages.

                   7          47.     The Plaintiff seeks all available relief under Cal. Civ. Code § 3439.07, including

                   8   exemplary damages.

                   9          48.     By reason of the foregoing, the Plaintiff may avoid the Transfers under 11 U.S.C.

                10     § 544(b) and Cal. Civ. Code §§ 3439.04(a)(1) or 3439.05 and Cal. Civ. Code § 3439.07.

                11                                       THIRD CLAIM FOR RELIEF

                12       Avoidance of Actual Fraudulent Transfer Against Cristopher Takken, Kristina Takken,

                13     Marc Takken, Laura Takken, Daniel Takken, Samara Faray, Fire Rock Investments LLC,

                14                                             and AHA Shoes, Inc.

                15                                          [11 U.S.C. §548(a)(1)(A)]

                16            49.     Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein.

                17            50.     Certain Transfers of the Debtors’ monies and property to the Defendants occurred

                18     within the two (2) years prior to the Petition Date.

                19            51.     Accordingly, these Transfers are avoidable, and should be avoided, as fraudulent

                20     pursuant to 11 U.S.C. § 548(a)(1)(A).

                21                                     FOURTH CLAIM FOR RELIEF

                22               Avoidance of Constructively Fraudulent Transfer Against All Defendants

                23      [11 U.S.C. §§ 544 (b), 548(a)(1)(B) and 550; and Cal. Civ. Code §§ 3439.04(a)(2) or 3439.05

                24                                       and Cal. Civ. Code § 3439.07]

                25            52.     Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein.

                26            53.     On information and belief, the Debtors did not receive reasonably equivalent value

                27     in exchange for any of the Transfers of the Debtors’ monies and property.

                28            54.     At the time of each of the Transfers, the Debtors either:
A RENT F OX LLP                                                       -9-
ATTORNEYS AT LAW
  LOS ANGELES
                        AFDOCS/23429655.1




                                                                                                                                 12
           Case 9:21-ap-01001-DS                Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                      Desc
                                                Main Document    Page 13 of 34
                Case 9:19-bk-10031-DS          Doc 135 Filed 01/07/21 Entered 01/07/21 18:17:21                 Desc
                                               Main Document     Page 10 of 17


                   1                   a.      Were insolvent on the dates the Transfers were made, or became insolvent

                   2                   as a result thereof;

                   3                   b.      Were engaged or were about to engage in a business or a transaction for

                   4                   which any property remaining of the Debtors was of unreasonably small capital; or

                   5                   c.      Intended to incur, or believed that they would incur, debts beyond their

                   6                   ability to pay as such debts matured.

                   7          55.      On information and belief, the Debtors were insolvent, or became insolvent as a

                   8   result of each of the Transfers.

                   9          56.      On information and belief, the Debtors were not paying debts as they came due,

                10     including but not limited to the following:

                11                  a. The Debtors’ personal guaranties of the outstanding loans issued by creditor Newtek

                12                     Small Business Finance LLC to the Debtors’ businesses, including but not limited

                13                     to, T&B Boots and Takken Investment Properties LLC; and

                14                  b. Discover Bank credit card charges.

                15            57.      On information and belief, there exist other creditors of the Debtors whose claims

                16     arose before each of the Transfers were made.

                17            58.      The acts of the Defendants, and each of them, were undertaken for improper

                18     purposes as alleged above and were willful, wanton, deliberate, malicious, oppressive, despicable,

                19     in conscious disregard of the rights of the Estate’s creditors, and were designed and intended to

                20     cause and did, in fact, cause the Estate’s creditors to suffer actual damages and therefore justify the

                21     awarding of substantial exemplary and punitive damages.

                22            59.      The Plaintiff seeks all available relief under Cal. Civ. Code § 3439.07, including

                23     exemplary damages.

                24            60.      Accordingly, the Transfers are avoidable, and should be avoided, as constructively

                25     fraudulent pursuant to 11 U.S.C. §§544(b), 548(a)(1)(B) and 550, and Cal. Civ. Code

                26     §§ 3439.04(a)(2) or 3439.05 and Cal. Civ. Code § 3439.07.

                27     ///

                28     ///
A RENT F OX LLP                                                        - 10 -
ATTORNEYS AT LAW
  LOS ANGELES
                        AFDOCS/23429655.1




                                                                                                                                 13
            Case 9:21-ap-01001-DS              Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                          Desc
                                               Main Document    Page 14 of 34
                Case 9:19-bk-10031-DS         Doc 135 Filed 01/07/21 Entered 01/07/21 18:17:21                 Desc
                                              Main Document     Page 11 of 17


                   1                                    FIFTH CLAIM FOR RELIEF

                   2    Avoidance of Preference Transfers from the Debtors Against Cristopher Takken, Kristina

                   3         Takken, Marc Takken, Laura Takken, Daniel Takken, Samara Faray, Fire Rock

                   4                                Investments LLC, and AHA Shoes, Inc.

                   5                                            [11 U.S.C. § 547]

                   6          61.     Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein.

                   7          62.     To the extent certain Transfers were made by the Debtors as repayment of their

                   8   personal loans to the Defendants, the Trustee seeks to avoid these Transfers occurring during the

                   9   one year period immediately preceding the Petition Date as preferential under 11 U.S.C. § 547.

                10            63.     On information and belief, the Defendants each qualify as an “insider” under the

                11     Bankruptcy Code.

                12            64.     On information and belief, the Debtors received personal loans from the Defendants.

                13     Such that the Defendants were creditors of the Debtors at the time the Transfers occurred.

                14            65.     During the one year period immediately preceding the Petition Date, the Debtors

                15     made certain Transfers to or for the benefit of the Defendants in an aggregate amount to be

                16     determined as trial.

                17            66.     The Transfers constituted transfers of the Debtors’ interest in property.

                18            67.     The Transfers were to or for the benefit of a creditor within the meaning of

                19     § 547(b)(1) because each Transfer either reduced or fully satisfied a debt or debts then owed by the

                20     Debtors to the Defendants.

                21            68.     The Transfers were made for, or on account of, an antecedent debt or debts owed by

                22     the Debtors to the Defendants.

                23            69.     On information and belief, the Debtors were insolvent, or became insolvent as a

                24     result of each of the Transfers. Pursuant to 11 U.S.C. § 547(f), the Trustee is entitled to the

                25     presumption of insolvency for each one of the Transfers that occurred during the 90 day period

                26     immediately preceding the Petition Date.

                27            70.     As a result of certain Transfers, the Defendants received more than the Defendants

                28     would have received if: (i) the Transfers has not been made, and (ii) the Defendants received
A RENT F OX LLP                                                     - 11 -
ATTORNEYS AT LAW
  LOS ANGELES
                        AFDOCS/23429655.1




                                                                                                                              14
           Case 9:21-ap-01001-DS               Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                        Desc
                                               Main Document    Page 15 of 34
                Case 9:19-bk-10031-DS         Doc 135 Filed 01/07/21 Entered 01/07/21 18:17:21                   Desc
                                              Main Document     Page 12 of 17


                   1   payments of their debts under the provisions of the Bankruptcy Code. As evidenced by the Debtors’

                   2   bankruptcy schedules as well as the proofs of claim that have been received to date, the Debtors’

                   3   liabilities exceed their assets to the point that unsecured creditors will not receive a full payout of

                   4   their claims from the Debtors’ bankruptcy estate.

                   5          71.     In accordance with the foregoing, certain Transfers are avoidable pursuant to 11

                   6   U.S.C. § 547(b).

                   7                                     SIXTH CLAIM FOR RELIEF

                   8            Avoidance of Unauthorized Post-Petition Transfers Against All Defendants

                   9                                             [11 U.S.C. § 549]

                10            72.     Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein.

                11            73.     To the extent any of the Transfers, particularly the Gift Transfers and Fire Rock

                12     Transfers, cleared the Debtors’ bank accounts after the Petition Date and were not authorized by

                13     the Court or the Bankruptcy Code (the “Post-Petition Transfers”), the Trustee pleads that such Post-

                14     Petition Transfers are avoidable pursuant to 11 U.S.C. § 549.

                15                                     SEVENTH CLAIM FOR RELIEF

                16               Recovery and Preservation of Avoided Transfers Against All Defendants

                17                                          [11 U.S.C. §§ 550 and 551]

                18            74.     Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein.

                19            75.     The Transfers, and each of them, were either (i) incurred and made with the actual

                20     intent to hinder, delay, or defraud creditors of the Debtors; or (ii) were made for less than reasonably

                21     equivalent value when the Debtors were insolvent or not paying their debts as they came due.

                22            76.     Accordingly, each of the Transfers made by the Debtors should be avoided as

                23     fraudulent as set forth in the Trustee’s Second through Sixth Claims, above, and such property, or

                24     the value thereof, should be recovered and preserved for the benefit of the Estate pursuant to

                25     11 U.S.C. § 550.

                26     ///

                27     ///

                28     ///
A RENT F OX LLP                                                         - 12 -
ATTORNEYS AT LAW
  LOS ANGELES
                        AFDOCS/23429655.1




                                                                                                                                  15
           Case 9:21-ap-01001-DS                 Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                       Desc
                                                 Main Document    Page 16 of 34
                Case 9:19-bk-10031-DS           Doc 135 Filed 01/07/21 Entered 01/07/21 18:17:21                  Desc
                                                Main Document     Page 13 of 17


                   1                                      EIGHTH CLAIM FOR RELIEF

                   2                      Accounting of Property of the Estate Against All Defendants

                   3                                               [11 U.S.C. § 542]

                   4          77.        Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein.

                   5          78.        Plaintiff is informed and believes and based thereon alleges that each of the

                   6   Defendants may have received transfers of prepetition assets of the Debtors and are thus in

                   7   possession of property of this Estate.

                   8          79.        Accordingly, the Defendants, and each of them, are required to account for such

                   9   property as follows:

                10                  a. The Trustee is entitled to an accounting for all transfers from the Debtors to Fire

                11                       Rock prepetition, including but not limited to identification of which assets were

                12                       transferred by the Debtors to Fire Rock and an accounting of each Fire Rock

                13                       Transfer that occurred between January 2015 to the present.

                14                  b. The Trustee is entitled to an accounting for all transfers from the Debtors to AHA

                15                       Shoes prepetition, including but not limited to identification of which assets were

                16                       transferred by the Debtors to AHA Shoes and an accounting of AHA Shoes’ assets

                17                       at the time ownership of the company was transferred to Cristopher and Marc.

                18                  a. The Trustee is entitled to an accounting for all transfers from the Debtors to

                19                       Cristopher and/or the entities owned and/or controlled by him, including but not

                20                       limited to an accounting of all Gift Transfers that occurred between January 2015 to

                21                       the present.

                22                  b. The Trustee is entitled to an accounting for all transfers from the Debtors to Kristina

                23                       and/or the entities owned and/or controlled by her, including but not limited to an

                24                       accounting of all Gift Transfers that occurred between January 2015 to the present.

                25                  c. The Trustee is entitled to an accounting for all transfers from the Debtors to Marc

                26                       and/or the entities owned and/or controlled by him, including but not limited to an

                27                       accounting of all Gift Transfers that occurred between January 2015 to the present.

                28                  d.   The Trustee is entitled to an accounting for all transfers from the Debtors to Laura
A RENT F OX LLP                                                          - 13 -
ATTORNEYS AT LAW
  LOS ANGELES
                        AFDOCS/23429655.1




                                                                                                                                 16
            Case 9:21-ap-01001-DS              Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                        Desc
                                               Main Document    Page 17 of 34
                Case 9:19-bk-10031-DS         Doc 135 Filed 01/07/21 Entered 01/07/21 18:17:21                  Desc
                                              Main Document     Page 14 of 17


                   1                  and/or the entities owned and/or controlled by her, including but not limited to an

                   2                  accounting of all Gift Transfers that occurred between January 2015 to the present.

                   3               e. The Trustee is entitled to an accounting for all transfers from the Debtors to Daniel

                   4                  and/or the entities owned and/or controlled by him, including but not limited to an

                   5                  accounting of all Gift Transfers that occurred between January 2015 to the present.

                   6               f. The Trustee is entitled to an accounting for all transfers from the Debtors to Samara

                   7                  and/or the entities owned and/or controlled by him, including but not limited to an

                   8                  accounting of all Gift Transfers that occurred between January 2015 to the present.

                   9               g. Finally, the Trustee is entitled to an accounting for all prepetition assets the Debtors

                10                    had in their possession, custody or control, and whether any prepetition property of

                11                    the Debtors were sold, transferred, or otherwise alienated by the Debtors

                12                    postpetition.

                13                                             PRAYER FOR RELIEF

                14            WHEREFORE, Plaintiff requests judgment on his Complaint as follows:

                15            1.      On the First Claim for Relief, a declaratory judgment determining the nature and

                16     extent of the Debtors’ interests in Fire Rock and AHA Shoes, and the nature and extent of the

                17     Debtors’ interests in the Paso Robles Property and the Templeton Lot;

                18            2.      On the Second and Fourth Claims for Relief, avoiding and recovering the Transfers

                19     of the Debtors’ monies and property, or the value thereof, for the benefit of the Estate, as well as

                20     all available relief under Cal. Civ. Code § 3439.07, including exemplary damages;

                21            3.      On the Third, Fifth, Sixth, and Seventh Claims for Relief, avoiding and recovering

                22     the Transfers of the Debtors’ monies and property, or the value thereof, for the benefit of the Estate;

                23            4.      On the Eighth Claim for Relief, ordering the Defendants to provide detailed records

                24     of transactions involving the Debtors’ prepetition assets and account for such property of the estate;

                25            5.      For costs of suit; and

                26            6.      For such other and further relief as the Court may deem appropriate.

                27

                28                                        [Signature on Following Page]
A RENT F OX LLP                                                       - 14 -
ATTORNEYS AT LAW
  LOS ANGELES
                        AFDOCS/23429655.1




                                                                                                                                 17
           Case 9:21-ap-01001-DS            Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21          Desc
                                            Main Document    Page 18 of 34
                Case 9:19-bk-10031-DS      Doc 135 Filed 01/07/21 Entered 01/07/21 18:17:21       Desc
                                           Main Document     Page 15 of 17


                   1
                        Dated: January 7, 2021               ARENT FOX LLP
                   2

                   3
                                                           By: /s/ Annie Y. Stoops
                   4                                         Aram Ordubegian
                   5                                         M. Douglas Flahaut
                                                             Annie Y. Stoops
                   6                                         Counsel for the Plaintiff
                                                             Chapter 7 Trustee, Jeremy W. Faith
                   7

                   8
                   9
                10
                11

                12
                13
                14
                15
                16

                17
                18
                19
                20

                21
                22

                23
                24
                25

                26
                27

                28
A RENT F OX LLP                                               - 15 -
ATTORNEYS AT LAW
  LOS ANGELES
                       AFDOCS/23429655.1




                                                                                                           18
 Case 9:21-ap-01001-DS    Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21    Desc
                          Main Document    Page 19 of 34
Case 9:19-bk-10031-DS    Doc 135 Filed 01/07/21 Entered 01/07/21 18:17:21   Desc
                         Main Document     Page 16 of 17




                        EXHIBIT A
                                                                                   19
Case 9:21-ap-01001-DS        Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                Desc
                             Main Document    Page 20 of 34
Case 9:19-bk-10031-DS      Doc 135 Filed 01/07/21 Entered 01/07/21 18:17:21           Desc
                           Main Document     Page 17 of 17
                                     Exhibit A

   Transfers of Monies from the Debtors’ Wells Fargo Account Ending in 2230 to Fire Rock
                                     Investments LLC


 Date                   Amount                 Date                      Amount
 5/14/2018              $1,955                 1/9/2017                  $1,907
 4/4/2018               $1,955                 1/23/2017                 $1,907
 4/9/2018               $1,955                 12/8/2016                 $1,907
 4/16/2018              $1,955                 12/23/2016                $1,907
 3/20/2018              $1,955                 11/21/2016                $3,814
 3/26/2018              $1,955                 11/23/2016                $1,907
 2/8/2018               $1,940                 10/13/2016                $1,907
 1/8/2018               $1,940                 10/24/2016                $1,907
 1/31/2018              $1,940                 10/31/2016                $1,907
 12/11/2017             $1,940                 9/14/2016                 $1,907
 12/26/2017             $1,940                 9/23/2016                 $1,907
 11/8/2017              $1,940                 8/8/2016                  $1,907
 11/24/2017             $1,940                 8/15/2016                 $300
 10/10/2017             $1,940                 8/16/2016                 $89
 10/23/2017             $1,940                 8/23/2016                 $1,907
 9/8/2017               $1,940                 7/8/2016                  $1,907
 9/25/2017              $1,940                 7/25/2016                 $1,907
 8/8/2017               $1,940                 6/8/2016                  $1,907
 8/23/2017              $1,940                 6/23/2016                 $1,907
 7/5/2017               $1,940                 5/9/2016                  $1,907
 7/24/2017              $1,940                 5/23/2016                 $1,907
 6/8/2017               $1,940                 4/8/2016                  $1,840
 6/23/2017              $1,940                 4/22/2016                 $1,973
 5/2/2017               $1,940                 3/8/2016                  $1,840
 5/8/2017               $1,940                 3/10/2016                 $2,709
 5/23/2017              $1,940                 3/23/2016                 $1,840
 4/10/2017              $1,907                 2/8/2016                  $1,840
 4/24/2017              $1,907                 2/23/2016                 $1,840
 3/8/2017               $1,907                 1/8/2016                  $1,825
 3/23/2017              $1,907                 1/19/2016                 $90
 2/8/2017               $1,907                 1/25/2016                 $1,840
 2/23/2017              $1,907                                    Total: $118,138




AFDOCS/23429790.1

                                                                                              16


                                                                                                   20
          Case 9:21-ap-01001-DS                    Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                                           Desc
                                                   Main Document    Page 21 of 34

         Case 9:21-ap-01001-DS                    Doc 2-1 Filed 01/08/21 Entered 01/08/21 09:28:44                                           Desc
                                                    AP-Summons Page 1 of 4


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Annie Y Stoops
Arent Fox LLP
555 W Fifth St 48Fl
Los Angeles, CA 90013
213−629−7400




Plaintiff or Attorney for Plaintiff

                                     UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA − SANTA BARBARA
In re:

                                                                              CASE NO.:    9:19−bk−10031−DS

Robert Woods Takken and Linda Henry Takken                                    CHAPTER:     7


                                                                              ADVERSARY NUMBER:         9:21−ap−01001−DS
                                                               Debtor(s).

Jeremy W. Faith


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Robert W. Takken                                                                     PROCEEDING [LBR 7004−1]
(See Attachment A for names of additional defendants)
                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
02/08/2021. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                March 10, 2021
             Time:                11:30 AM
             Hearing Judge:       Deborah J. Saltzman
             Location:            1415 State St., Crtrm 201, Santa Barbara, CA 93101



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC


                                                                                                                                                    21
        Case 9:21-ap-01001-DS                     Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                                           Desc
                                                  Main Document    Page 22 of 34

      Case 9:21-ap-01001-DS                     Doc 2-1 Filed 01/08/21 Entered 01/08/21 09:28:44                                           Desc
                                                  AP-Summons Page 2 of 4


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: January 8, 2021




                                                                                        By:        "s/" Brad Handy
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC


                                                                                                                                                  22
       Case 9:21-ap-01001-DS                     Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                                          Desc
                                                 Main Document    Page 23 of 34

      Case 9:21-ap-01001-DS                      Doc 2-1 Filed 01/08/21 Entered 01/08/21 09:28:44                                           Desc
                                                   AP-Summons Page 3 of 4



                                                     ATTACHMENT A
                                              Names of plaintiffs and defendants



Plaintiff(s):                                                                Defendant(s):
Jeremy W. Faith                                                              Robert W. Takken
                                                                             Linda H. Takken
                                                                             Cristopher Takken
                                                                             Kristina Takken
                                                                             Marc Takken
                                                                             Laura Takken
                                                                             Daniel Takken
                                                                             Samara Faray
                                                                             Fire Rock Investments LLC
                                                                             AHA Shoes, Inc.
                                                                             Laura Russell
                                                                             Samara Takken




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

                                                             ATTACHMENT A


                                                                                                                                                   23
           Case 9:21-ap-01001-DS                       Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                                          Desc
                                                       Main Document    Page 24 of 34

         Case 9:21-ap-01001-DS                       Doc 2-1 Filed 01/08/21 Entered 01/08/21 09:28:44                                           Desc
                                                       AP-Summons Page 4 of 4



                                              PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:




A true and correct copy of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY
PROCEEDING [LBR 7004−1] and (2) the accompanying pleading(s) entitled:
__________________________________________________________________________________________________________
__________________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005−2(d); and (b) in the manner
stated below:

   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
   Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
   (date) _____________________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
   determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
   addresses stated below:




                                                                               Service information continued on attached page
   2. SERVED BY UNITED STATES MAIL: On (date) _____________________, I served the following persons and/or
   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct
   copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
   Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after
   the document is filed.




                                                                               Service information continued on attached page
   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
   method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
   _____________________, I served the following persons and/or entities by personal delivery, overnight mail service,
   or (for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
   Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
   completed no later than 24 hours after the document is filed.




                                                                               Service information continued on attached page
   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

   _____________________________________________________________                                    _________________________________
   Date                   Printed Name                                                                 Signature

                This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                                                  F 7004−1.SUMMONS.ADV.PROC


                                                                                                                                                       24
Case 9:21-ap-01001-DS       Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                 Desc
                            Main Document    Page 25 of 34
 Case 9:21-ap-01001-DS      Doc 2 Filed 01/08/21 Entered 01/08/21 09:28:44            Desc
                            Main Document     Page 1 of 3



       ADVERSARY PROCEEDING STATUS CONFERENCE PROCEDURES
                   JUDGE DEBORAH J. SALTZMAN


         1.      The court will set an initial status conference in all adversary
   proceedings to be held approximately 60 days after the matter is filed. All parties
   must appear in person at the initial status conference in person. Counsel
   appearing at the initial status conference must be trial counsel. Unless otherwise
   ordered by the court, parties and counsel may attend subsequent status
   conferences telephonically in accordance with Judge Saltzman’s telephonic
   appearance procedures, which are available on the court’s website,
   www.cacb.uscourts.gov, by clicking on “Judges,” and then the judge’s name.

            2.      A thorough status report must be filed 14 days before each status
   conference. The status report must be prepared on the Local Rule Form F 7016-
   1.STATUS.REPORT. This form is available on the court’s website, and the
   plaintiff must attach a copy of the form to this document as Exhibit A. Failure to
   file a joint status report may result in the imposition of monetary sanctions and/or
   the status conference being continued, and parties being ordered to redo the
   status report.

          3.      If a party does not cooperate in preparation of a joint status report,
   the other party should follow the procedure set forth in LBR 7016-1(a)(3) for filing
   a unilateral status report.

         4.    A status report is not required only in the following limited
   circumstances:

          A.      Prior to the date scheduled for the status conference, the parties
          have filed and the court has entered an order approving a stipulation that
          resolves all issues raised by the adversary proceeding and provides either
          for dismissal of the action in its entirety or the entry of judgment in the
          action.

          B.      Defaults have been entered as against all defendants and the
          plaintiff has filed and served a motion for default judgment prior to the date
          scheduled for the status conference.

          C.     The parties have filed, and prior to the date scheduled for the status
          conference, the court has entered an order approving, a stipulation
          continuing the status conference to a later date (in which case a written
          status report must be filed not less than 14 days in advance of the
          continued status conference date).

          D.      The court has expressly relieved the parties of the obligation to file
          a written status report.



                                                                        Revised 5/15/20


                                                                                                  25
Case 9:21-ap-01001-DS       Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                  Desc
                            Main Document    Page 26 of 34
 Case 9:21-ap-01001-DS      Doc 2 Filed 01/08/21 Entered 01/08/21 09:28:44                Desc
                            Main Document     Page 2 of 3




          5.     Unless one of the four exceptions outlined above applies, status
   reports must be filed in a timely manner. Parties that fail to do so will be subject
   to a minimum sanction of $150, or such other sanctions as may be warranted
   under the circumstances or allowed under Local Bankruptcy Rule 7016-1(f).

          6.     Failure to appear for a status conference may result in a minimum
   sanction of $300, dismissal of the adversary proceeding for failure to prosecute
   or such other sanctions as may be warranted under the circumstances or allowed
   under Local Bankruptcy Rule 7016-1(f).

          7.     If a response to the complaint is not timely filed:

                  A.    The plaintiff should file a request for entry of default by the
          clerk. The plaintiff also may request entry of a default judgment by filing
          and serving (if necessary) an appropriate motion; see Fed. R. Bankr. P.
          7055 and Local Bankruptcy Rule 7055-1;

                 AND

                B.      No later than ten days prior to the status conference, each
          appearing party must file a Unilateral Status Report (containing the
          information set forth in Sections A-E of Local Rule Form F 7016-
          1.STATUS.REPORT) as required by Local Bankruptcy Rule 7016-1(a)(3).

          8.     Unless otherwise ordered by the court, within seven days after the
   status conference, the plaintiff must submit a scheduling order that complies with
   Local Bankruptcy Rule 7016-1(a)(4).

          9.     Stipulations for extensions of time are ineffective unless approved
   by the court. The court is likely to deny requests to extend a response deadline to
   a date within five days of the hearing date unless the hearing date is continued to
   a date which permits the court adequate time to consider the papers.

         10.   A copy of these instructions—including Exhibit A, Local Rule Form
   F 7016-1.STATUS.REPORT—must be attached to every copy of the complaint
   served upon a party, and the affidavit of service must state that these instructions
   were served along with a copy of the summons and complaint.




                                                                        Revised 5/15/20


                                                                                                   26
Case 9:21-ap-01001-DS    Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21              Desc
                         Main Document    Page 27 of 34
 Case 9:21-ap-01001-DS   Doc 2 Filed 01/08/21 Entered 01/08/21 09:28:44        Desc
                         Main Document     Page 3 of 3




                         EXHIBIT A
                (The plaintiff shall attach a copy of Local Rule Form
                         F 7016-1.STATUS.REPORT here)




                                                                   Revised 5/15/20


                                                                                            27
          Case 9:21-ap-01001-DS                   Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                                     Desc
                                                  Main Document    Page 28 of 34

 Attorney or Party Name, Address, Telephone & FAX                          FOR COURT USE ONLY
 Nos., State Bar No. & Email Address




     Individual appearing without attorney
     Attorney for:

                                      UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA - **SELECT DIVISION**                                      DIVISION

 In re:
                                                                           CASE NO.:

                                                                           ADVERSARY NO.:

                                                                           CHAPTER:
                                                            Debtor(s).

                                                                                             JOINT STATUS REPORT
                                                                                                [LBR 7016-1(a)(2)]

                                                                           DATE:
                                                           Plaintiff(s).
                                                                           TIME:
                                  vs.                                      COURTROOM:
                                                                           ADDRESS:




                                                       Defendant(s).


The parties submit the following JOINT STATUS REPORT in accordance with LBR 7016-1(a)(2):

A. PLEADINGS/SERVICE:
    1. Have all parties been served with the complaint/counterclaim/cross-claim, etc.                                         Yes              No
       (Claims Documents)?
    2. Have all parties filed and served answers to the Claims Documents?                                                     Yes          No
    3. Have all motions addressed to the Claims Documents been resolved?                                                      Yes          No
    4. Have counsel met and conferred in compliance with LBR 7026-1?                                                          Yes          No




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                         Page 1                                        F 7016-1.STATUS.REPORT
                                                                                                                                                    28
         Case 9:21-ap-01001-DS                   Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                                     Desc
                                                 Main Document    Page 29 of 34

    5. If your answer to any of the four preceding questions is anything other than an unqualified “YES,” please
       explain below (or on attached page):




B. READINESS FOR TRIAL:

    1.      When will you be ready for trial in this case?
                                Plaintiff                                                           Defendant




    2. If your answer to the above is more than 4 months after the summons issued in this case, give reasons for further
       delay.
                                Plaintiff                                     Defendant




    3. When do you expect to complete your discovery efforts?
                              Plaintiff                                                             Defendant




    4. What additional discovery do you require to prepare for trial?
                               Plaintiff                                                            Defendant




C. TRIAL TIME:

    1. What is your estimate of the time required to present your side of the case at trial (including rebuttal stage if
       applicable)?
                               Plaintiff                                         Defendant




    2. How many witnesses do you intend to call at trial (including opposing parties)?
                            Plaintiff                                            Defendant




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 2                                        F 7016-1.STATUS.REPORT
                                                                                                                                              29
         Case 9:21-ap-01001-DS                   Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                                     Desc
                                                 Main Document    Page 30 of 34

    3. How many exhibits do you anticipate using at trial?
                             Plaintiff                                                              Defendant




D. PRETRIAL CONFERENCE:

    A pretrial conference is usually conducted between a week to a month before trial, at which time a pretrial order will
    be signed by the court. [See LBR 7016-1.] If you believe that a pre-trial conference is not necessary or appropriate in
    this case, please so note below, stating your reasons:

                               Plaintiff                                                                 Defendant
     Pretrial conference         is      is not requested                     Pretrial conference         is    is not requested
     Reasons:                                                                 Reasons:




                             Plaintiff                                                               Defendant
     Pretrial conference should be set after:                                 Pretrial conference should be set after:
     (date)                                                                   (date)


E. SETTLEMENT:

    1. What is the status of settlement efforts?




    2. Has this dispute been formally mediated?                        Yes             No
       If so, when?



    3. Do you want this matter sent to mediation at this time?

                                 Plaintiff                                                               Defendant

                                 Yes           No                                                        Yes           No




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 3                                        F 7016-1.STATUS.REPORT
                                                                                                                                              30
          Case 9:21-ap-01001-DS                   Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                                     Desc
                                                  Main Document    Page 31 of 34

F. FINAL JUDGMENT/ORDER:

     Any party who contests the bankruptcy court’s authority to enter a final judgment and/or order in this adversary
     proceeding must raise its objection below. Failure to select either box below may be deemed consent.

                             Plaintiff                                                                Defendant
          I do consent                                                             I do consent
          I do not consent                                                         I do not consent
      to the bankruptcy court’s entry of a final judgment                      to the bankruptcy court’s entry of a final judgment
      and/or order in this adversary proceeding.                               and/or order in this adversary proceeding.


G.   ADDITIONAL COMMENTS/RECOMMENDATIONS RE TRIAL: (Use additional page if necessary)




Respectfully submitted,

Date:                                                                           Date:

__________________________________________                                      ___________________________________________
Printed name of law firm                                                        Printed name of law firm


__________________________________________                                      ___________________________________________
Signature                                                                       Signature

__________________________________________                                      ___________________________________________
Printed name                                                                    Printed name

Attorney for: ________________________________                                  Attorney for: _________________________________




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                         Page 4                                        F 7016-1.STATUS.REPORT
                                                                                                                                               31
         Case 9:21-ap-01001-DS                   Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                                     Desc
                                                 Main Document    Page 32 of 34

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:



A true and correct copy of the foregoing document entitled: JOINT STATUS REPORT [LBR 7016-1(a)(2)] will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
              , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)                , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 Date                         Printed Name                                                    Signature
         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 5                                        F 7016-1.STATUS.REPORT
                                                                                                                                              32
                Case 9:21-ap-01001-DS               Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                       Desc
                                                    Main Document    Page 33 of 34


                   1   Aram Ordubegian (SBN 185142)
                       M. Douglas Flahaut (SBN 245558)
                   2   Annie Y. Stoops (SBN 286325)
                       Arent Fox LLP
                   3   555 West Fifth Street, 48th Floor
                       Los Angeles, CA 90013-1065
                   4   Telephone: 213.629.7400
                       Facsimile: 213.629.7401
                   5   aram.ordubegian@arentfox.com
                       douglas.flahaut@arentfox.com
                   6   annie.stoops@arentfox.com

                   7   Counsel for the Plaintiff
                       Chapter 7 Trustee, Jeremy W. Faith
                   8

                   9                                  UNITED STATES BANKRUPTCY COURT

                10                CENTRAL DISTRICT OF CALIFORNIA – SANTA BARBARA DIVISION

                11
                       In re                                                       Case No. 9:19-bk-10031-DS
                12
                       ROBERT WOODS TAKKEN and                                     Chapter 7
                13     LINDA HENRY TAKKEN,
                                      Debtors,
                14

                15
                       JEREMY W. FAITH, Chapter 7 Trustee,                         Adv. Case No. 9:21-ap-01001-DS
                16
                                                    Plaintiff,                     NOTICE THAT COMPLIANCE WITH
                17                                                                 RULE 7026 OF THE FEDERAL RULES OF
                                 v.                                                BANKRUPTCY PROCEDURE AND
                18
                                                                                   LOCAL BANKRUPTCY RULE 7026-1 IS
                19     ROBERT W. TAKKEN, an individual,                            REQUIRED
                       LINDA H. TAKKEN, an individual,
                20     CRISTOPHER TAKKEN, an individual,                           Status Conference Date:
                       KRISTINA TAKKEN, an individual, MARC
                21     TAKKEN, an individual, LAURA TAKKEN                         Date:        March 10, 2021
                       a.k.a. LAURA RUSSELL, an individual,                        Time:        11:30 a.m.
                22
                       DANIEL TAKKEN, an individual, SAMARA                        Place:       Videoconference/Telephone 1
                23     FARAY a.k.a. SAMARA TAKKEN, an
                       individual, FIRE ROCK INVESTMENTS
                24     LLC, a California limited liability company,
                       AHA Shoes, Inc., a California domestic
                25     business corporation,
                26
                                                    Defendants.
                27

                28     1
                           Due to the COVID-19 outbreak, the status hearing will be held remotely via ZoomGov. Parties should review Judge
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES



                           AFDOCS/23523847.1                                                                                                 33
                Case 9:21-ap-01001-DS             Doc 4 Filed 01/08/21 Entered 01/08/21 16:49:21                           Desc
                                                  Main Document    Page 34 of 34


                   1           PLEASE TAKE NOTICE that compliance with Local Bankruptcy Rule 7026-1 and

                   2   Rule 7026 of the Federal Rules of Bankruptcy Procedure is required in this adversary proceeding.

                   3

                   4     Dated: January 8, 2021                              ARENT FOX LLP
                   5

                   6                                                       By:
                   7                                                         Aram Ordubegian
                                                                             M. Douglas Flahaut
                   8                                                         Annie Y. Stoops
                                                                             Counsel for the Plaintiff
                   9                                                         Chapter 7 Trustee, Jeremy W. Faith
                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27
                       Saltzman's calendar for video and audio connection information. The calendar can be accessed at the following web
                28     address: http://ecf-ciao.cacb.uscourts.gov/CiaoPosted/default.aspx (Click on the “Select Judge” tab on the upper left
                       side of the screen and select Judge Saltzman).
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                               -2-
                        AFDOCS/23523847.1                                                                                                      34
